          Case 2:18-cv-05623-MMB Document 299 Filed 08/25/21 Page 1 of 1

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                           CIVIL ACTION

                           v.                                 NO. 18-5623

NIKE, INC.

                        ORDER RE RECENT THIRD CIRCUIT DECISION

         AND NOW, this 25th day of August, 2021, counsel are requested to submit a letter brief

to Chambers, limited to discussion of whether there is any impact in this case on the issue of laches

in light of the Third Circuit’s recent decision in Kars 4 Kids Inc. v. Am. Can!, __ F.4th __, 2021

WL 3504040 (3d Cir. Aug. 10, 2021). Briefs shall be submitted by August 30, limited to three

pages, double-spaced.




                                                               BY THE COURT:

                                                                   s/ Michael M. Baylson
                                                                   _____________       ______
                                                               MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 18\18-5623 Lontex Corp v Nike\18-5623 Order Re Third Cir Decision.docx




                                                          1
